EXHIBIT 10.3.9

 

***PORTIONS OF THIS EXHIBIT MARKED BY BRACKETS (“[***]”) OR OTHERWISE INDICATED
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.***

 

AMENDMENT NO. 1 TO LICENSE AGREEMENT

 

        This Amendment No. 1 to License Agreement (this “Amendment”), effective
as of the date of the last signature (the “Amendment Effective Date”), amends
that certain License Agreement dated May 27, 2008 (the “Agreement”) between
Callaway Golf Company (“Callaway Golf’) and Sport Haley, Inc. (“Licensee”).
Callaway Golf and Licensee are sometimes hereinafter together referred to as the
“Parties”.

 

        The Parties desire to amend the Agreement to (1) amend Section 1.1
concerning exclusivity; (2) amend Section 1.9 concerning sole dealings;
(3) amend the Term; (4) add TOUR EDITION as a Licensed Trademark; and (5) adjust
Minimum Annual Royalties. Therefore, for good and valuable consideration,
receipt of which is acknowledged, the Parties agree as follows:

 

        1.         Amendment Concerning Exclusivity. Section 1.1 of the
Agreement is amended by deleting it in its entirety and replacing it with the
following:

 

        “1.1     Grant of Non-Exclusive License. For the term of this Agreement
and subject to the other terms and conditions of this Agreement, Callaway Golf
hereby grants to Licensee a non-exclusive in the Territory (hereafter defined),
non-transferable, non-assignable, terminable (in accordance with the terms of
this Agreement), royalty-bearing right and license to use the Licensed
Trademarks (hereafter defined) solely in connection with developing,
manufacturing, marketing and distributing the Licensed Products (hereafter
defined) only in the Authorized Distribution Channels (hereafter defined)
throughout the Territory. Callaway Golf reserves the right to use and/or license
others to use the Licensed Trademarks in the Territory on any products
including, without limitation, any products listed as Licensed Products herein.
Callaway Golf represents and warrants that it has the full rights, ownership and
power to grant a non-exclusive license to Licensee to use the Licensed
Trademarks and to develop, manufacture, market and distribute the Licensed
Products in the Territory.”

 

        In addition to the above, nothing in the Agreement including, without
limitation, use of the term “Exclusive Products” anywhere in the Agreement or
any Exhibits, shall be construed to grant Licensee an exclusive license or any
exclusive rights with respect to the Licensed Trademarks from and after the
Amendment Effective Date, it being understood and agreed that the Agreement and
Licensee’s license and rights under it shall be and remain non-exclusive for the
duration of the Term.

 

        2.         Amendment Concerning Sole Dealings. Section 1.9 of the
Agreement is amended by deleting it in its entirety and replacing it with the
following:

 

        “1.9     Sole Dealings. Subject to the provisions of Section 4.2 hereof,
Licensee agrees that it will not enter into any agreement or arrangement with
any competitors of Callaway Golf to develop, market, and/or sell Golf-Related
Products bearing the marks of Licensee and a competitor without the prior
written consent of Callaway Golf in each instance.”

 

        3.         Amendment to Term. Section 8.1 of the Agreement is amended by
deleting it in its entirety and replacing it with the following:

 

        “8.1     Term. Unless sooner terminated in accordance with the terms of
this Agreement, this Agreement shall commence on the Effective Date and shall
continue in effect until December 31, 2013 (the “Term”).  Upon expiration of the
Term, this Agreement shall expire. Notwithstanding the foregoing, Callaway Golf
shall have the right, at any time, for any reason, or for no reason whatsoever,
to sooner terminate this Agreement by giving Licensee sixty (60) days advance
written notice to that effect. The parties acknowledge that upon termination or
expiration of this Agreement (whether prior to, or upon expiration of, the Term,
or at any other time), Callaway Golf shall have no obligation to reimburse or
otherwise pay Licensee any amount in connection with, or as a result of, such
termination or expiration.”

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------


 

        4.         Addition of Licensed Trademark. Exhibit B of the Agreement is
amended by adding TOUR EDITION as a Licensed Trademark.

 

        5.         Adjustment to Minimum Annual Royalties. Exhibit F of the
Agreement is amended by deleting it in its entirety and replacing it with the
following:

 

Period

 

Minimum Annual
Royalties (US$)

2008

 

$

[***]

2009

 

$

[***]

2010

 

$

[***]

2011

 

$

[***]

2012

 

$

[***]

2013

 

$

[***]

 

 

        6.         Miscellaneous. All terms and conditions of the Agreement that
have not been amended by this Amendment shall remain unchanged and shall
continue in full force and effect. All initially capitalized terms used, but not
defined, in this Amendment, have the meanings assigned to them in the Agreement.

 

        IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed
on the dates indicated below, to be effective as of the Amendment Effective
Date.

 

SPORT HALEY, INC.

 

CALLAWAY GOLF COMPANY

 

 

 

 

 

LEGAL

 

 

 

 

 

/s/paa

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Donald W. Jewell

 

By:

/s/ Steven C. McCracken

Donald W. Jewell

 

Steven C. McCracken

 

President and Chief Executive Officer

 

Senior Executive Vice President and

 

 

 

Chief Administrative Officer

 

 

 

 

 

Date Signed: February 17, 2009

 

Date Signed: February 18, 2009

 

 

*** CONFIDENTIAL TREATMENT REQUESTED ***

 

--------------------------------------------------------------------------------